Citation Nr: 0329533	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus Type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for a skin condition 
due to herbicide exposure.

3.  Entitlement to service connection for a leg condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to November 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted a 20 percent 
evaluation for the veteran's diabetes.  That decision denied 
service connection for a leg and a skin condition.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's service medical records show treatment for pain 
in the lower extremities as well as skin boils.  Further, in 
the veteran's July 2002 substantive appeal, he stated that he 
had experienced the same leg condition since service.  He is 
competent to report this history.  The veteran is competent 
report a continuity of leg and skin symptomatology since 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the evidence is insufficient to decide his claim.

The veteran was afforded an August 2001 examination in 
conjunction with his claim for service connection for 
diabetes mellitus.  The examiner did not have access to the 
claims folder, and the report does not contain all findings 
needed to rate, the now service connected, diabetes mellitus.  

In July 2002, the RO denied entitlement to a total rating for 
compensation based on individual unemployability (TDIU).  
Later that month the veteran submitted a VA Form 9 to the RO.  
On that form he argued that he was not able to maintain his 
current employment due to the effects of diabetes mellitus.  
The Board construes this statement as a notice of 
disagreement with the denial of TDIU.  The RO has not issues 
a statement of the case in response to the notice of 
disagreement, and this issue must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105 (West 2002); see Manlincon v. West, 12 Vet. App. 238 
(1999).

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The RO attempted to provide this notice in 
letters dated in March 2001 and March 2002.  The letters 
provided notice in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the veteran's time for 
response to 60 days in each case.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should issue a statement of the 
case with regard to the issue of 
entitlement to TDIU.  Only if the veteran 
submits a substantive appeal, will the 
Board further consider this issue.

3.  The veteran should be afforded an 
examination to evaluate the severity of 
his diabetes mellitus.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  

The examiner should note whether the 
veteran's diabetes mellitus requires 
insulin, and if so, whether insulin is 
required more than once a day.  

The examiner should note any limitation of 
activities necessitated by diabetes 
mellitus, any episodes of ketoacidosis, 
hypoglycemic reactions, progressive loss 
of weight and strength, or other 
complications.  

The examiner should also note the 
frequency of treatment needed at diabetic 
care facilities, and the frequency of 
hospitalizations for treatment of diabetes 
mellitus.  

The examiner should also express an 
opinion as to whether diabetes mellitus 
would preclude the veteran from 
maintaining employment as a truck driver, 
or in other occupations for which his 
education and experience would qualify 
him; or whether diabetes mellitus would 
markedly interfere with such employment.

4.  The veteran should be afforded a 
neurology examination, to determine 
whether he has a current disability of the 
legs that is related to a disease or 
injury in service.  The examiner should 
review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should express 
opinions as to whether any current 
disability of the legs is at least as 
likely as not (50 percent possibility or 
more) related to a disease or injury in 
service.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case as to 
the pending issues for which a valid 
substantive appeal has been submitted.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


